Citation Nr: 9911505	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  93-26 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's residuals of a gunshot wound to 
the left foot.

2.  The propriety of the initial noncompensable evaluation 
assigned for the veteran's donor site scar of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1988 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating action in which 
the RO granted service connection for residuals of a gunshot 
wound to the left foot, rated 10 percent disabling, and a 
donor site scar of the left thigh, rated noncompensably 
disabling.  The veteran appealed and requested a hearing 
before a member of the Board in Washington, D.C.  The veteran 
failed to appear for his scheduled Board hearing in August 
1995.  The case was remanded by the Board in October 1995 for 
evidentiary development.  The case has now been returned to 
the Board for further appellate consideration.


REMAND

Initially, the Board notes that the U.S. Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
recently recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection, as is the case here, and a claim 
for an increased rating of a service connected condition.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
Pertinent to this case, the Court noted that separate ratings 
can be assigned for separate periods of time--a practice 
known as "staged" rating.  Id.  It is unclear from the 
record whether the RO considered such ratings in this case.

The veteran and his representative contend, in essence, that 
he has a constant sense of his left ankle giving way, trouble 
walking, difficulty traversing stairs and problems on uneven 
terrain.  The veteran also contends that he has large scars 
on his left foot which cause him a problem.

The service medical records reflect that the veteran 
sustained a penetrating through and through gunshot wound to 
the left foot in service in February 1991 while cleaning his 
weapon.  The veteran underwent multiple irrigation and 
debridement procedures in service.

On VA examination in March 1992, the veteran was noted to 
have a well-healed skin grafted defect of the left sinus 
tarsi region.  Subtalar motion on the left was decreased and 
there was pain on motion.  The diagnostic impression was 
post-traumatic degenerative joint disease of the left 
subtalar joint, status post gunshot wound of the left ankle 
and foot with residual scarring and limitation of motion.

At the time of the October 1995 Board remand, there were no 
current clinical findings regarding the severity of the 
veteran's residuals of a gunshot wound of the left foot and 
donor site scar of the left thigh.  The case was remanded to 
obtain VA outpatient treatment records and for a current VA 
examination with clinical findings related to the veteran's 
residuals of a gunshot wound to the left foot and the donor 
sight scar of the left thigh.  In a December 1995 statement, 
the veteran indicated that he had sustained a fracture of the 
left foot in November 1995; he provided the name of the 
private health care provider from whom he had received 
treatment for this injury.

The RO subsequently scheduled the veteran for a VA 
examination in January 1996.  A copy of the letter from the 
VA medical facility advising the veteran of the date, time 
and place of the January 1996 examination is not in the 
claims folder.  There is a computer generated sheet which 
indicates that the veteran failed to report for the January 
1996 VA examination.

In a June 1996 statement, the veteran's representative raised 
the issue of whether the veteran had received proper notice 
of the January 1996 VA examination.  The veteran's 
representative indicated that they were uncertain as to a 
current address for the veteran.  The veteran's address of 
record at that time was [redacted].  A subsequent Report of Contact in the 
claims folder dated June 18, 1996, reported that the letter 
advising the veteran of the date, time and place of the 
January 1996 examination had been sent to the following 
address: [redacted]. The letter 
was not returned as undeliverable.  There is a handwritten 
note on the report of contact to the effect that the veteran 
failed to report for the January 1996 examination; the notice 
of the examination was not shown to have been returned as 
undeliverable.

An address information request (VA Form 3443) received at the 
RO in July 1996 reported a new address of record for the 
veteran: [redacted].

A subsequent letter from the RO date-stamped in both June and 
August 1996 was sent to the veteran at the address on  
[redacted].  The veteran was advised that a VA examination 
had been rescheduled for him due to a potential problem with 
notice of the January 1996 examination, for which he failed 
to report.  There is a handwritten note at the bottom of this 
letter which indicates that the letter was resent to the 
address on [redacted].

A copy of the letter from the VA medical facility advising 
the veteran of the date, time and place of the August 1996 
examination is not in the claims folder.  Once again, there 
is a computer generated sheet which indicates that the 
veteran failed to report for the August 1996 VA examination.

Thereafter, the veteran was seen for a VA examination of 
peripheral nerves and miscellaneous neurological disorders in 
October 1996.  The veteran reported a history of an 
accidental through and through gunshot wound of the left foot 
with a point of entry over the medial aspect of the external 
malleolus.  The examiner indicated that a review of the 
claims folder was accomplished.  However, he concluded that 
there had been no additional contributing background history; 
no mention was made of the November 1995 fracture of the left 
foot.  He indicated that his left ankle "cracks" sometimes 
when he walks.  He also reported a sensation of "grinding" 
when walking and pain in the left ankle in the morning and 
evening.  The veteran indicated that his pain is exacerbated 
in cold and rainy weather.  He denied sensory loss, motor 
loss, or loss of balance or equilibrium.  On examination, 
deep tendon reflexes were 2+.  Motor power was 5/5 in all 
flexors and extensors.  Gait and station were normal and 
Romberg was negative.  No evidence of peripheral nerve injury 
or neuropathy was found.

On VA orthopedic examination in October 1996, the veteran 
complained of increasing pain, instability and swelling in 
the left foot.  He reported that he had been unable to 
participate in sports that he had played prior to his gunshot 
wound injury.  The veteran indicated that he has pain with 
acute weather changes, especially cool weather.  In November 
1995, the veteran sustained a fracture of the left foot which 
required open reduction and internal fixation.  The report of 
examination notes the presence of an entry wound scar on the 
medial aspect of the left foot and an exit wound scar on the 
lateral aspect of the left foot.  There were no findings 
reported as to the severity of either the entrance wound scar 
or exit wound scar.  With respect to the donor site scar 
about the left thigh area, the examiner noted that it was 
nontender to palpation and well-healed.  The veteran 
exhibited a 20-25 degrees arc of motion (dorsiflexion to 
plantar flexion) on the left as compared to 40 degrees on the 
right.  The Board notes that the October 1996 report of the 
orthopedic examination was completed by a physician's 
assistant and not by a physician.

In addition, the clinical findings requested by the Board in 
the October 1995 remand order were not obtained by either 
examiner.  The remand had specifically requested that the 
veteran undergo a VA examination with an orthopedist.  The 
examiner was asked to describe the nature and extent of all 
impairment attributable to the residuals of a gunshot wound 
of the left ankle and foot.  Findings were to include a full 
description of the scars, limitation of motion of the left 
ankle, neurologic or vascular deficit, and the presence and, 
if present, the severity of any injury to Muscle Groups X, 
XI, or XII on the left.  With respect to the donor site scar 
of the left thigh, the examiner was to specifically comment 
on whether the scar was tender, painful, ulcerated or broken 
down.  Where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

In a May 1997 statement from the veteran's representative, it 
was further argued that neither examiner was an orthopedist, 
as requested in the remand.  One examiner was indicated to be 
a neuropsychiatrist and the other was a physician's 
assistant.

In June 1997, additional private treatment records were 
received pertaining to the November 1995 fracture of the left 
ankle.  The veteran was seen in the emergency room at St. 
Anthony's Hospital after falling off of a ladder and 
suffering a pylon fracture of the left tibia.  X-rays 
revealed an oblique fracture of the distal tibia.  The 
veteran was subsequently admitted and underwent open 
reduction and internal fixation of a left tibial pylon 
fracture.  Post-operative course was uncomplicated and the 
veteran was discharged on the second post-operative day with 
crutches and non-weightbearing.  In an August 1996 letter 
from Lawrence A. Kriegshauser, M.D., the veteran's treating 
physician, it was noted that the veteran had some arthritic 
changes in the left ankle.

Thereafter, the RO requested further VA orthopedic 
examination in August 1997.  A report of contact in the 
claims folder dated in April 1998 reflects that the veteran 
failed to report for a VA examination in October 1997.  There 
is a handwritten note to the effect that the VA facility did 
not know the reason for the veteran's failure to report for 
the examination; the VA facility also indicated that they did 
not keep copies of the letter sent to the veteran regarding 
notice of the examination.  A subsequent report of contact 
indicates that an attempt was made to contact the veteran on 
April 27, 1998, at which time there was no answer, and on 
April 28, 1998, at which time the telephone line was busy.

In a letter to the veteran dated May 7, 1998, the veteran was 
asked to provide information as to why he had not reported 
for the October 1997 VA examination.  This letter was sent to 
the veteran at [redacted].  This was not the veteran's 
address of record.  Appellate review of the claims folder 
reflects that this address was listed on private hospital 
records as the veteran's place of employment.

In an August 1998 letter to the financial institution wherein 
the veteran's benefits are sent, the RO requested a current 
address for the veteran.  There is a handwritten note on this 
letter which indicates that the veteran's address remains 
[redacted].  There is no 
evidence that the RO attempted to contact the veteran at this 
address after August 1998.  Without a copy of the letter from 
the VA medical facility notifying the veteran of the date, 
time and place of the VA examination in the claims folder, it 
cannot be said that the veteran failed to report for the VA 
examination, after being duly notified.  The fact that the 
April 1998 report of contact indicates that the VA facility 
does not retain those letters cannot serve as a basis to 
deprive a veteran of due process of law.  On remand, the RO 
must advise the VA medical facility that a copy of the letter 
must be sent to the RO for inclusion in the claims folder at 
the same time that it is sent to the veteran; without that 
documentation in the claims folder, we cannot ensure that the 
veteran received notice of the examination.

In a November 1998 statement, the veteran's representative 
indicated that the service organization was not certain as to 
the veteran's current address.

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment pertaining to his left lower 
extremity since, October 1996, the date 
of the last VA examination.  Based on his 
response, the RO should obtain a copy of 
all treatment records pertaining to the 
left lower extremity from the identified 
source(s), and associate them with the 
claims folder.

2.  Following the receipt of the 
aforementioned evidence, if any, the 
veteran should be scheduled for a VA 
orthopedic examination.  Before the 
veteran is seen for further VA 
examination, the RO must place a copy of 
the letter from the VA medical facility 
to the veteran advising him of the date, 
time and location of the examination in 
the claims folder, so that it may be 
established that the veteran received 
adequate notice of the examination.  The 
complete claims folder, including a copy 
of this remand, must be reviewed by the 
examiner and he/she should indicate in 
the report of examination that a review 
of the claims folder was accomplished.  
All clinical findings should be reported 
in detail.  Following review of the 
claims folder and examination of the 
veteran, the VA physician should comment 
on the following: (a) describe the nature 
and extent of all impairment attributable 
to the residuals of a gunshot wound of 
the left ankle and foot; (b) describe the 
entrance and exit wound scars fully, with 
comment on whether they are tender, 
painful, ulcerated or broken down; (c) 
report the range of motion in the left 
ankle and foot in all planes and degrees; 
(d) comment on the presence or absence of 
neurological or vascular deficit; (e) 
indicate whether there is injury to 
Muscle Groups X, XI, or XII, and if 
present, comment on the degree of 
severity thereof; (f) dissociate, to the 
extent possible, all pathology 
attributable to the service connected 
residuals of a gunshot wound to the left 
ankle and foot from the symptomatology 
attributable to the non-service connected 
fracture of the left distal tibia; (g) 
with respect to the donor site scar of 
the left thigh, comment on whether the 
scar is tender, painful, ulcerated or 
broken down.

3.  If the veteran reports for the above 
noted VA examination, the RO should 
adjudicate the veteran's claims on the 
basis of all of the evidence, including 
the examination report.  If the veteran 
does not report for the scheduled 
examination and does not provide an 
adequate reason for his failure to 
report, the RO should adjudicate the 
veteran's claims under 38 C.F.R. § 3.655 
(b) (1998), on the basis of the evidence 
of record.  In addition, the RO should 
consider whether "staged" ratings are 
warranted for either of the disabilities 
currently on appeal.  See Fenderson, 
supra.

If the determinations remain adverse to the veteran, both the 
veteran and his representative should be provided with a 
Supplemental Statement of the Case and given the opportunity 
to respond within the applicable time.  Thereafter, the case 
should be returned to the Board, if in order.  The appellant 
need take no action until notified.  The purpose of this 
remand is to ensure due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


